NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          OCT 31 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 17-50323, 17-50324

                Plaintiff-Appellee,             D.C. Nos.
                                                3:16-cr-01611-CAB-1
 v.                                             3:14-cr-02586-CAB-1

ABRAHAN GARCIA-MORALES, AKA
Abraham Garcia-Morales,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                     Argued and Submitted December 7, 2018
                              Pasadena, California

Before: RAWLINSON and BEA, Circuit Judges, and SETTLE,** District Judge.

      Abrahan Garcia-Morales (“Garcia”) appeals his conviction for attempted

transport of aliens in violation of 8 U.S.C. § 1324(a)(1)(A)(ii). We have

jurisdiction under 28 U.S.C. § 1291. Finding no error, we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Benjamin H. Settle, United States District Judge for
the Western District of Washington, sitting by designation.
      Garcia challenges the district court’s finding that border patrol agents had

reasonable suspicion to detain his vehicle. Whether reasonable suspicion existed

for an investigatory stop is a mixed question of law and fact that this Court reviews

de novo. Ornelas v. United States, 517 U.S. 690, 699 (1996). If border patrol

agents’ investigatory stop of Garcia was “supported by reasonable suspicion to

believe that criminal activity may [have been] afoot,” United States v. Valdes-

Vega, 738 F.3d 1074, 1078 (9th Cir. 2013) (quoting United States v. Arvizu, 534
U.S. 266, 273 (2002)), then the stop did not violate the Fourth Amendment. Courts

evaluating reasonable suspicion “must look at the totality of the circumstances,”

Valdes-Vega, 738 F.3d at 1078, which includes the “collective knowledge of the

officers involved,” United States v. Hall, 974 F.2d 1201, 1204 (9th Cir. 1992)

(quotation omitted).

      Here, border patrol agents reasonably suspected Garcia of criminal activity,

based on their collective knowledge. Initially, Agent Christian Rivas observed

Garcia’s Jeep arrive at Calzada de la Fuente, a road that dead ends at the foothills

next to the border, in close proximity to the location where Agent Luis Rivera

arrested three Mexican citizens lacking immigration documents less than an hour

before. Agent Rivera believed that at least one of the Mexican citizens was using a

cell phone to coordinate transport by a load driver, which is a person “hired by a

smuggling organization to pick up groups of undocumented aliens.”


                                          2                                    17-50323
Approximately thirty minutes later, Garcia’s vehicle drove onto Calzada de la

Fuente, turned around, waited for five minutes, did not enter any parking lots, and

then left the area. A third agent, Nathaniel Martinez, then pursued Garcia for

approximately six miles on the freeway while observing his behavior. Garcia’s

shifting eye contact first aroused Agent Martinez’s suspicions, and he further

observed Garcia slow his Jeep enough to cause a “safety hazard” before detaining

him. Last, Agent Martinez had heard radio transmissions from Agent Rivas and

Agent Rivera linking Garcia to Calzada de la Fuente and the arrests of the three

aliens earlier that afternoon, supporting Agent Martinez’s own observations. Given

these facts and under the totality of the circumstances, the collective knowledge of

the agents, all of which was communicated to Agent Martinez before he conducted

the stop, rose to the level of reasonable suspicion that criminal activity—an attempt

to transport aliens—was afoot. Valdes-Vega, 738 F.3d at 1078.

      AFFIRMED.1




      1
        Garcia also appeals the prosecution’s introduction of evidence as improper
comment on his silence under Doyle v. Ohio, 426 U.S. 610 (1976). In a separate
opinion filed simultaneously with this memorandum disposition, we affirm the
conviction on that basis as well.

                                         3                                    17-50323